UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1764


TAMERA L. ETHERIDGE,

                Plaintiff - Appellant,

          v.

CITY OF ROANOKE RAPIDS; JOSEPH SCHERER, in his Official
Capacity as City Manager; JOHN SIMEON, in his Official and
Individual Capacity as Director, Parks and Recreations;
CHRISTINA COKER, in her Official and Individual Capacity as
Aquatics Supervisor,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Terrence W. Boyle,
District Judge. (4:15-cv-00089-BO)


Submitted:   February 28, 2017            Decided:   March 6, 2017


Before NIEMEYER, TRAXLER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony James Cuticchia, Jr., AJC LEGAL SERVICES, Raleigh, North
Carolina, for Appellant.     Torin L. Fury, William L. Hill,
FRAZIER HILL & FURY, RLLP, Greensboro, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tamera     L.    Etheridge     appeals       the    district      court’s       order

dismissing her complaint for insufficient process, insufficient

service of process, and lack of personal jurisdiction.                             We have

reviewed the record and find no reversible error.                           Accordingly,

we   affirm    for     the    reasons      stated       by    the    district       court.

Etheridge     v.     City    of    Roanoke       Rapids,      No.    4:15-cv-00089-BO

(E.D.N.C.     filed    May   27,    2016     &   entered      May    31,    2016).      We

dispense      with    oral    argument       because         the    facts    and     legal

contentions     are    adequately     presented         in    the   materials       before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                           2